Citation Nr: 1801162	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back strain with radicular symptoms of the lower extremities.

3.  Entitlement to service connection for residuals of a broken nose, including a deviated septum.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1994 to November 1995 and from March 1998 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017 the Veteran completed a VA form for records from Sentara Pratt Medical Group, Prime Care Urgent & Family Care, and Fredericksburg Wellness Center to be released to VA.  The record does not show that these records have been requested from the listed providers.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Furthermore, the Veteran must be notified if the AOJ is unable to obtain any records for which he submits the necessary authorization.  38 C.F.R. § 3.159(e) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from Sentara Pratt Medical Group, Prime Care Urgent & Family Care, and Fredericksburg Wellness Center, should be obtained. 

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


